DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Neerpasch et al. (DE 102008046939 A1).
Regarding claim 9, Neerpasch discloses a spring plate 2 (Fig. 1) configured to support a vehicle suspension spring 1, the spring plate 2 comprising:
a surface facing toward the vehicle suspension spring 1 (base surface of spring plate 2) and with at least one support point 7;

a sheet-metal element 7 configured to act as a corrosion protection element (Para. [0033]) the sheet-metal element 7 fastened to the region (Fig. 1) and configured to contact the vehicle suspension spring 1 in all operating states (Fig. 1 shows sheet-metal element contacting vehicle suspension spring).
Regarding claim 10, Neerpasch further discloses that the sheet-metal element 7 consists essentially of zinc (Para. [0014]; claim 6) or of a zinc alloy.
Regarding claim 12, Neerpasch further discloses that the spring plate 2 consists essentially of plastic (Para. [0012], a vulcanized material).
Regarding claim 13 Neerpasch further discloses that the region (walls of spring plate 2) is formed as a one-piece construction with the spring plate 2 (Fig. 1 & 2 show that walls are part of same piece as plate).  The claimed phrase “the spring plate is produced by injection molding” is being treated as a product by process limitation; that is the injection molding process imparts no obvious difference in the structure or function of the spring plate as it pertains to the invention compared to other methods of forming a plastic spring plate. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neerpasch in view of Nakamura (U.S. Pub. No. 2014/0159295 A1).
Regarding claim 11, Neerpasch discloses all limitations of the current invention as described above except that the sheet-metal element includes limbs that are bent around the region to fasten the sheet-metal element.
Nakamura teaches a sheet-metal element 30 that includes limbs 30 that are bent around (Fig. 3a-3c) a region 22 to fasten the sheet-metal element 30 (Para. [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Neerpasch by using a sheet-metal element with limbs that can be bent around the region to fasten the sheet-metal element as disclosed by Nakamura because this allows for the sheet-metal element to be easily more removed and replaced compared to .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neerpasch in view of Lutz (U.S. Pub. No. 2009/0166940 A1).
Regarding claim 14, Neerpasch discloses all limitations of the current invention as described above except that the spring plate consists essentially of metal.
Lutz teaches a spring plate 1 that consists essentially of metal (Para. [0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Neerpasch by using a metal spring plate instead of plastic as disclosed by Lutz because metal provides enhanced strength and durability when compared to plastic, meaning the spring system would require less maintenance throughout the lifespan of the vehicle.
Regarding claims 15 and 16, Neerpasch, modified as above, discloses that the region (walls of spring plate 2 in Neerpasch) is formed as a one-piece construction with the spring plate 2 (Fig. 1 & 2 of Neerpasch show that walls are part of same piece as plate).  The claimed phrases “the spring plate is produced by casting” and “the spring plate is produced by shaping the spring plate” are being treated as a product by process limitation; that is the casting and shaping process impart no significant structural or functional differences to the spring plate as it pertains to the invention compared to other processes of forming the spring plate. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616